OPINION OF THE COURT
Memorandum.
Order insofar as appealed from reversed, without costs, and motion denied.
The plaintiff’s consent was not necessary in order for the defendants to withdraw their demand for a jury trial (CPLR 4102, subds [a], [c]; 4 Weinstein-Korn-Miller, NY Civ Prac, pars 4102.05, 4102.15,4102.18). We incidentally note that under the facts herein the plaintiff was not entitled to file a jury demand nunc pro tune pursuant to CPLR 4102 (subd [e]) (see Fils v Diener, 59 AD2d 522; see, also, Brigando v Grumman Aerospace Corp., 78 AD2d 865).